DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 04/18/2022.

Reasons of Allowance

Claims 1 and 3 – 19 are allowed.  Claims 1 and 3 – 19 are renumbered as 1 – 4, 9, 10, 12, 5 – 7, 11, 17, 18, 8 and 13 – 16, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the computer system of claim 1, the method of claim 13 and the program of claim 14.
Specifically, the prior arts of record, alone or in combination, fails to teach “determine, based on the flag, whether to obtain information on a login setting from the information processing system, or to log in using a login method indicated by a value of the flag, display, upon determining to log in using the login method indicated by the value of the flag, a login screen including an item that enables the user to input account information necessary for the login method corresponding to the value of the flag, and display, upon determining to obtain the information on the login setting from the information processing system, a login screen including an item that enables the user to input account information necessary for a login method corresponding to the information on the login setting obtained from the information processing system”, in combination with all other limitations as claimed in independent claims 1, 13 and 14.
The above limitations generally involve a computer system, comprising: an information processing system configured to authenticate a user using one of multiple login methods; and a terminal configured to request the information processing system to authenticate the user, wherein the terminal includes a processor programmed to store a flag indicating a type of a previously-used login method from among the multiple login methods in an information storage, the flag taking one of multiple values corresponding to the multiple login methods, determine, based on the flag, whether to obtain information on a login setting from the information processing system, or to log in using a login method indicated by a value of the flag, display, upon determining to log in using the login method indicated by the value of the flag, a login screen including an item that enables the user to input account information necessary for the login method corresponding to the value of the flag, and display, upon determining to obtain the information on the login setting from the information processing system, a login screen including an item that enables the user to input account information necessary for a login method corresponding to the information on the login setting obtained from the information processing system.  
The prior art of record is seen as teaching: 
Mondello et al. (U.S PreGrant Publication No. 2019/0034621 A1) teaches a computer system (i.e., an example computing system, ¶0088, Fig. 1, Fig. 13), comprising: an information processing system configured to authenticate a user using one of multiple login methods (e.g., configured to authenticate user(s) using at least one of credentials including username/password, one-time password (OTP), PIN, digital signature, biometric (fingerprint, facial, etc.),  ¶0039, ¶0061, ¶0065); and 10a terminal (e.g., a mobile device 930 (client device), Fig. 1, ¶0061) configured to request the information processing system to authenticate the user (e.g., configured to send a request to authenticate the user(s), ¶0057, ¶0061, ¶0065, Fig. 5), wherein the terminal includes a processor programmed to 15determine a login method based on a previously-used login method (e.g., determine if there is a previously (prior) stored login credential, Fig. 2 – 220, ¶027), and display a login screen corresponding to the determined login method (e.g., if so, then display option to select retrieved login information upon determining if there is a previously stored login credential, Fig. 2 – 250, ¶0027); and Adachi (U.S PreGrant Publication No. 2004/0168092 A1) teaches store a flag indicating a type of a previously-used login method from among the multiple login methods in an information storage, the flag taking one of multiple values corresponding to the multiple login methods (e.g., set a flag (Flag = 1) indicating history of a login method from among held login methods in a storage, the flag can be determined between values of 0 or 1, ¶0038, ¶0040, ¶0041), that said login method is determined to be used by the user based on the flag (e.g., based on the value of 0 or 1 (flag), if enabled, then it’s determined to use the held login method, ¶0059, ¶0070); and that said login screen including an item that enables the user to input account information necessary for the determined login method (Fig. 10 shows an example of a checkbox 1003, as an item, that enable (allow) the user to mark a checkbook, ¶0054 - ¶0055, ¶0059); but neither of them teaches “determine, based on the flag, whether to obtain information on a login setting from the information processing system, or to log in using a login method indicated by a value of the flag, display, upon determining to log in using the login method indicated by the value of the flag, a login screen including an item that enables the user to input account information necessary for the login method corresponding to the value of the flag, and display, upon determining to obtain the information on the login setting from the information processing system, a login screen including an item that enables the user to input account information necessary for a login method corresponding to the information on the login setting obtained from the information processing system”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674